Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO: 9:20-cv-80847-RJS

  THE GEO GROUP, INC. and
  GEO TRANSPORT, INC.

              Plaintiffs,
  v.

  NETFLIX, INC.,

              Defendant.
  ______________________________________________/


   DEFENDANT NETFLIX, INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 2 of 22



           Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Netflix, Inc. (“Netflix”)

  hereby submits this memorandum of law in support of its motion to dismiss the complaint filed on

  behalf of Plaintiffs The GEO Group, Inc. (“GEO Group”) and GEO Transport, Inc. (“GEO

  Transport,” and collectively, “Plaintiffs”).

                                   PRELIMINARY STATEMENT

           Plaintiffs claim that Netflix’s Messiah – an artistic expressive work indisputably protected

  by the First Amendment – infringes their trademarks and defames the professed pristine reputation

  of its immigrant detention centers and transportation services. Plaintiffs’ claims are based on

  massively distorted descriptions of the alleged “uses” of their names in Messiah, when in reality,

  as the Court can see for itself, the references at issue are either imperceptible or fleeting

  background material. Plaintiffs’ lawsuit is an affront to the First Amendment and an abuse of the

  Court system for Plaintiffs’ own public relations stunt, for which Netflix seeks to recover its

  attorneys’ fees pursuant to Florida Statute Section 768.295.1

           Messiah is plot-driven fictional thriller that unravels the mystery surrounding a fictional

  character known as al-Masih. In the television series’ ten episodes, a CIA officer strives to

  determine if al-Masih is a miracle-worker possessing biblical powers, or a charlatan attempting to

  destabilize the government.

           GEO Group is a real estate investment trust in the business of constructing and managing

  detention facilities for local, state and federal governments. GEO Transport, a subsidiary of GEO

  Group, provides transportation services to the GEO Group’s detention facilities.

           An actual review of the episodes in question reveals the frivolity of Plaintiffs’ claims.

  While Plaintiffs present the Court with cropped, enlarged and touched up images plucked out of



  1
      Netflix has simultaneously filed an anti-SLAPP motion.


                                                  Page | 1
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 3 of 22



  context from Messiah, and have filed with the Court annotated versions of the episodes with bright

  red “LOOK HERE” arrows, conceding the “blink-and-you’ll-miss-them” nature of the disputed

  images, the GEO name is, in fact, never uttered once in the episodes.2 Simply put, a barely legible

  “GEO” patch on a costume shoulder patch, or an image of a vehicle with “GEO” parked in a

  parking lot in a fictional work is not actionable.

         Nonetheless, in flagrant disregard of the First Amendment protections afforded to

  expressive works, Plaintiffs assert defamation, trademark, and unfair competition claims under the

  Lanham Act, along with equivalent state law causes of action. Specifically, GEO Transport has

  brought six claims against Netflix based on two seconds of episode three – in which a bus bearing

  the GEO Transport logo is seen among numerous other damaged vehicles and buildings in the

  aftermath of a tornado’s destruction. The episode says nothing about GEO Transport’s business,

  and has nothing to do with immigrant detention facilities at all.

         GEO Group has also brought six claims based on four snippets in episode four (which

  collectively total twenty-six seconds), where GEO Group’s logo is allegedly visible. The episode

  focuses on al-Masih’s capture by the United States government, and the ensuing courtroom drama

  as to whether al-Masih will be deported. In a handful of scenes, al-Masih is shown being

  transported by a Department of Homeland Security van (not a GEO van) to an unnamed facility,

  and once there, interrogated by the CIA officer. GEO Group alleges that, in four scattered clips –



  2
    Netflix respectfully submits that the Court review undoctored versions of the episodes at issue,
  which are the subject of Netflix’s concurrent Motion Permitting the Conventional Filing of DVDs.
  For the Court’s convenience, the full series of Messiah is being submitted on DVD (the “DVD
  Ex.”). The DVD Exhibit is incorporated by reference into Plaintiffs’ Complaint. In ruling on a
  motion to dismiss, the Court may consider: (1) any material attached to the complaint as an exhibit
  (2) materials incorporated by reference and (3) documents that, although not incorporated by
  reference, are integral to the complaint and (4) matters on which a court may take judicial notice.
  See Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005); Tellabs, Inc. v. Makor Issues & Rights,
  Ltd., 551 U.S. 308, 322-23 (2007).


                                                  Page | 2
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 4 of 22



  each spanning between three to nine seconds – its name or logos are used (alongside the logos of

  numerous government agencies and other background details designed to modernize Messiah’s

  plot) and, depicted in such a way as to cause GEO Group harm because these references somehow

  falsely state that GEO detains immigrants in “overcrowded overheated rooms with chain-link

  cages and deprives them of beds, bedding, sunshine, recreation and educational opportunities.”

  (See Compl. ¶ 51). There is no such statement regarding GEO. Plaintiffs also do not articulate

  what “harm” or “damages” has befallen them as a result of these flickering glimpses – nor could

  they, as Plaintiffs do not sell goods or services to the public, but instead operate detention centers

  and related transportation services, with their biggest customer being the United States government.

  (See id. ¶ 15).

         Plaintiffs’ claims should be dismissed pursuant to well-established Eleventh Circuit

  precedent that protects creative fictional works against overly litigious corporations that wish to

  squelch artistic expression which does not square with their preferred, manicured self-image.

  Under the governing Rogers test (expressly adopted by the Eleventh Circuit), Plaintiffs’ trademark

  and unfair competition claims fail as a matter of law because: (i) Messiah is an expressive work

  protected by the First Amendment; (ii) the momentary background use of Plaintiffs’ logos in

  scenes depicting an immigrant detention center has artistic relevance to the work, and (iii) Netflix

  has not explicitly mislead anyone into thinking that Plaintiffs were involved in the production of

  the television show. Plaintiffs’ state law claims fail for these same very reasons.

         Plaintiffs’ defamation claims also suffer from multiple fatal deficiencies. First, the

  defamation claim improperly lumps GEO Group and GEO Transport together in a transparent

  attempt to disguise that there is no statement in Messiah at all about GEO Transport in the two

  seconds its logo appears amid a montage of a town destroyed by a tornado, much less one that can




                                                 Page | 3
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 5 of 22



  be construed as defamatory. Second, GEO Group’s defamation claim ignores the broader context

  of the episode in which the GEO Group’s name or logo briefly appears (if anyone even perceives

  it). When episode four of Messiah is assessed in context, as required under binding precedent, it

  becomes readily apparent that no ordinary viewer would perceive the brief scenes depicting an

  immigration detention facility involving numerous governmental agencies as “of and concerning”

  GEO Group specifically.

         Plaintiffs’ Complaint is a poorly-guised marketing ploy designed to whitewash real-life

  governmental findings of abuse,3 a waste of this Court’s time, and an untenable confinement of

  First Amendment values. This Court should reject Plaintiffs’ use of litigation to silence artistic

  endeavors that do not comport with their self-serving imagery, and dismiss Plaintiffs’ Complaint

  in its entirety, with an award of attorneys’ fees.

                        FACTUAL AND PROCEDURAL BACKGROUND

         A.      Netflix Releases Messiah, a Fictional Television Series.

         Messiah is a ten-episode television show distributed by Netflix that ran for one season.

  (See generally DVD Ex.) This fictional, plot-driven thriller focuses on the cat-and-mouse game

  between two characters: al-Masih (played by Mehdi Dehbi), a mysterious religious leader who

  quickly gains followers in the Middle East and the United States, and Eva Geller (played by

  Michelle Monaghan), a CIA officer charged with investigating al-Masih’s past and his motives.

  (See id.) Messiah imagines how the modern world would react to a messianic figure who seems

  to perform miracles and whose followers view him as a savior. (See id.) The show derives




  3
   By way of example, in 2019, the Officer of Inspector General found inhumane conditions that
  violated ICE standards in two GEO detention centers that housed ICE detainees. (Attached hereto
  as Exhibit A is the Declaration of James G. Sammataro (“Sammataro Decl.”). A true and correct
  copy of the Officer of Inspector General’s report is attached as Exhibit 1 to the Sammataro Decl.).


                                                  Page | 4
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 6 of 22



  dramatic tension from the ongoing mystery concerning al-Masih’s past and Geller’s quest to

  discover if he is a terrorist, a con man, or an actual miracle-worker. (See id.) Through its fictional

  narrative, Messiah explores themes about the nature and tolerance of religious beliefs and how

  governments react to religious movements. Immigration policy and treatment of immigrants is

  hardly a focus of the plot. (See id.)

         The name “GEO” is never spoken by any character at any time in the series. (See id.) Each

  episode ends with a disclaimer in the credits that “[t]he characters and events depicted in this

  program are fictitious. No depiction of actual persons or events is intended.” (DVD Ex., Disc 2,

  01:31:34.)

         B.      GEO Transport’s Logo Appears Once, in a Two-Second Scene Showing
                 Tornado Damage in Episode Three.

         GEO Transport’s six claims derive entirely from the appearance of the name “GEO

  Transport” on a bus, which is the first reference to GEO in the series and “appears” for two seconds

  in episode three of Messiah. The episode revolves around a small town in Texas, and the pastor

  of a local church fraught with desperation over his dwindling congregation. (See generally DVD

  Ex., Disc 5.) The pastor’s desperation spurs his plan to secretly burn down his own church for the

  insurance proceeds, only for the plan to be interrupted by the tornado and the arrival of al-Masih,

  who appears to have saved his church from the tornado’s destruction. (See generally DVD Ex.,

  Disc 5.)

         The CIA learns that al-Masih has mysteriously arrived in Texas, having been in Jordan

  hours before, and immediately dispatches a local agent to capture him. (See generally DVD Ex.,

  Disc 5.) In a two-minute sequence, the audience is introduced to Department of Homeland

  Security agent Will Mathers, as he drives through rural Texas to inspect the miraculously spared

  church. (DVD Ex., Disc 5, 09:35-11:35.) The sequence features several shots of the tornado’s



                                                 Page | 5
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 7 of 22



  devastating wake. Among the wreckage are destroyed homes and dozens of ruined vehicles,

  including a damaged GEO Transport bus, which is perceptible, along with a host of other vehicles

  and destruction, for at most two seconds. (Compl. ¶ 30; DVD Ex., Disc 5, 11:17-11:19.) The shot

  of the damaged GEO Transport bus is immediately preceded by a shot of a firefighter walking

  among other destroyed vehicles, and immediately followed by a shot of Mathers pulling up to the

  wreckage surrounding the untouched church. (DVD Ex., Disc 5, 11:17-11:40.)

                Preceding Shot                                   Following Shot




         The sequence ends with a dramatic aerial perspective showing the scope of the tornado’s

  destruction, starkly contrasted with the still-standing church. (DVD Ex., Disc 5, 11:38-11:52.)




         Mathers then takes al-Masih into custody and detains him at a local sheriff’s office. (DVD

  Ex., Disc 5, 25:32-25:44.) Episode 3 concludes without discussing or mentioning the GEO name.


                                               Page | 6
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 8 of 22



  The episode does not contain any discussion about GEO or immigrant detention centers and thus

  this first mention to GEO is untethered to any association whatsoever with GEO Transport’s (or

  GEO Group’s) business. The two second glimpse of a bus bearing the “GEO Transport” name

  among the wreckage is the only time that GEO Transport appears on screen.

         C.      GEO Group’s Name or Logo Appears in Four Barely Visible Snippets in
                 Episode Four.

         GEO Group’s claims all derive from its allegation that its name or logo is visible four times

  in episode four of Messiah. At the beginning of this episode, al-Masih is transported from the

  local sheriff’s office to a detention facility in a van marked with a Department of Homeland

  Security logo. al-Masih spends the majority of the episode either in an Executive Office for

  Immigration Review courtroom, or sitting alone in the detention center. (See generally DVD Ex.,

  Disc 5.) In one scene, al-Masih is interrogated at the detention center, not by a GEO employee,

  but by CIA officer Geller. During the interrogation, Geller asks, “Are they treating you OK?” to

  which al-Masih responds “Yes, thank you.” (DVD Ex., Disc 5, 45:40-45:47.) The GEO name or

  logo does not appear during any of the scenes where al-Masih is interrogated.4 In a surprise twist

  at the end of the episode, the immigration judge grants al-Masih asylum, freeing him from custody.

  (See generally DVD Ex., Disc 5.)

         GEO Group complains of four fleeting uses of the GEO logo. These four appearances are

  buried in the background; are never the focus of the scene; and range from approximately three to

  nine seconds each. (Compl. ¶¶ 31-32.) Of the four camera shots, two do not even depict how

  immigrants are housed at a detention center. In one seven-second shot (DVD Ex., Disc 5, 41:00-



  4
    The characters playing United States intelligence officers debate whether their strategic goals are
  best served by al-Masih being deported back to Israel, where Israeli intelligence wish to continue
  interrogating him, or keeping al-Masih in the United States, where domestic intelligence agencies
  could continue to monitor him. (See generally DVD Ex., Disc 5.)


                                                 Page | 7
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 9 of 22



  41:07), a car that bears the GEO Group logo is parked in a parking lot as the Department of

  Homeland Security van carrying al-Masih into the facility – which is clearly the focus of the shot

  – passes by.5 In another four-second shot (DVD Ex., Disc 5, 52:43-53:47), security guards with

  “GEO Group” patches on their arm escort al-Masih from the interrogation room down an empty

  hallway.6

          There are only two shots that include “GEO” in the same frame as detained immigrants.

  In a nine-second shot (DVD Ex., Disc 5, 01:10:50-01:10:59), a security guard with a “GEO” arm

  patch and DOJ attorney both observe al-Masih on a security camera while he is alone in a cell,

  sitting peacefully. And in a six-second shot (DVD Ex., Disc 5, 01:19-48-01:19:54), a security

  guard with a barely perceptible “GEO” patch is visible through a fan, while a crackling radio

  mentions that it is hot (contrary to GEO Group’s characterization, there is no mention of whether

  or not the facility is air-conditioned).

          The guards who wear the GEO patches on their costumes in episode four are listed in the

  credits as “Security Room Guard,” not as “GEO Guard.” (DVD Ex., Disc 5, 01:24:29.) As was

  the case with episode three, the name “GEO” is never uttered in the fourth episode. Aside from

  these fleeting displays in episode four, GEO Group’s logo never appears in Messiah and, indeed,




  5
   The image included at paragraph 31 of Plaintiffs’ Complaint has been cropped and appears to
  use artificial color correction to make the GEO logo appear prominent. An accurate, unaltered
  version of the shot, where the GEO logo is nearly indiscernible, is attached. (Compare Compl. Ex.
  A with Sammataro Decl., Ex. 2). A review of the scene at issue reveals that the viewers’ eyes are
  directed towards the opening gate and moving vans carrying the protagonist into the facility, and
  not the parked cars in the background.
  6
    Plaintiffs’ Complaint, perhaps purposefully, does not distinguish which shots feature the GEO
  Group logo as opposed to the GEO Transport logo. Even though the image in paragraph 31 of the
  Complaint has been manipulated and enlarged to enhance the visibility of the car in the parking
  lot, it is still difficult to discern whether it is a GEO Group or GEO Transport logo. Either way,
  this use of “GEO” cannot possibly rise to the level of defamation or trademark infringement.


                                                Page | 8
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 10 of 22



  there are no other scenes in the ten-episode series featuring an immigration detention facility. (See

  generally DVD Ex.)

                                         LEGAL ARGUMENT

          “To survive a motion to dismiss, a [pleading] must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although courts

  must accept a pleading’s factual allegations as true, courts do not “accept as true ‘unwarranted

  deductions of fact’ or legal conclusions.” Henry v. Jones, 484 F. App’x 290, 291 (11th Cir. 2012)

  (citation omitted). “A complaint is also subject to dismissal under Rule 12(b)(6) when its

  allegations on-their-face show that an affirmative defense bars recovery on the claim.” Marsh v.

  Butler County, Ala., 268 F.3d 1014, 1022 (11th Cir. 2001).

          As set forth below, Plaintiffs’ trademark infringement and unfair competition claims fail

  as a matter of law because the First Amendment protects Netflix’s fictitious television show and

  Netflix has not mislead audiences into thinking that Plaintiffs created or sponsor the creative work.

  GEO Transport’s defamation claim is facially absurd, since there is no statement susceptible to a

  defamatory meaning that can possibly be conveyed by the one fleeting, out-of-context image of a

  tornado-damaged bus with its name. GEO Group’s defamation claim also fails, as there is no

  statement “of or concerning” GEO Group amid the numerous references to the U.S. government.7




  7
   Netflix also reserves its right to assert additional affirmative defenses to Plaintiffs’ respective
  defamation claims, including but not limited to that neither GEO Plaintiff has been defamed,
  Plaintiffs’ reputations are already materially tarnished by prior reporting of their human rights
  violations and that Plaintiffs have engaged in sham pleading by labeling a trade libel claim as
  defamation per se in an attempt to avoid the requirement to show actual damages.


                                                   Page | 9
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 11 of 22



  I.     PLAINTIFFS’ TRADEMARK-RELATED CLAIMS FAIL AS A MATTER OF LAW.

         A.      Plaintiffs’ Federal Trademark Infringement and False Designation of Origin
                 Claims Fail as a Matter of Law Under the Rogers Test.

         The Eleventh Circuit “construe[s] the Lanham Act narrowly when deciding whether an

  artistically expressive work infringes a trademark.” University of Alabama Bd. of Trustees v. New

  Life Art, Inc., 683 F.3d 1266, 1278 (11th Cir. 2012). Plaintiffs’ claims that Netflix’s display of

  GEO logos on background props and costumes in the fictional Messiah constitute trademark

  infringement and false designation of origin are a direct affront to the First Amendment protections

  afforded to artistic works.8

         The broad First Amendment protection for artistic works faced with Lanham Act claims

  was addressed in the seminal case of Rogers v. Grimaldi, 875 F.2d 994 (2d Cir. 1989). At issue

  in Rogers was a fictional film about a dancing Italian couple, entitled “Ginger and Fred.” Id. at

  996–97. Ginger Rogers, a dancer who famously worked with Fred Astaire, sued under Section

  43(a) of the Lanham Act, claiming that the film’s title infringed the trademark she held in her own

  name, which she had previously licensed. Id. at 996-97. The Second Circuit held that the First

  Amendment precluded a Lanham Act claim levied against an expressive work, unless the use of

  the trademark has no artistic relevance to the underlying work whatsoever or unless the defendant

  explicitly misleads the consumer as to the source or content of the work. Id. at 999.

         The Eleventh Circuit explicitly adopted the Rogers test in 2012, holding that the First

  Amendment barred the University of Alabama from asserting trademark claims against an artist

  who painted famous scenes from Alabama football history that depicted the University’s uniforms,

  helmet design, and crimson and white color scheme. See Univ. of Alabama, 683 F.3d at 1276.

  Emphasizing the importance of protecting creators’ First Amendment rights, the Eleventh Circuit


  8
    The Eleventh Circuit has repeatedly held that claims for trademark infringement and false
  designation of origin under the Lanham Act are subject to the same form of analysis under the
  Rogers Test. Univ. of Alabama, 683 F.3d at 1278 (citing Tana v. Dantanna’s, 611 F.3d 767, 777
  n. 9 (11th Cir. 2010)). Consequently, the following analysis applies to Plaintiffs’ Count Two (15
  U.S.C. § 1114) and Count Three (15 U.S.C. § 1125(A)(1)(a)).


                                                Page | 10
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 12 of 22



  held that the “risk of misunderstanding, not engendered by any overt [misrepresentation by the

  defendant] is so outweighed by the interest in artistic expression[,] as to preclude any violation of

  the Lanham Act.” Id. at 1279 (quoting Rogers, 875 F.2d at 1001) (quotations omitted). Although

  the facts of Rogers concerned only the title of the film in question, the Eleventh Circuit joined

  other sister circuits and expressly held that the Rogers test also applies “in cases where trademark

  law is being used to attack the content – as opposed to the title – of works protected by the First

  Amendment.” Id. at 1277.

         As a result, Messiah’s “artistically expressive use of a [GEO] trademark will not violate

  the Lanham Act ‘unless the use of the mark has no artistic relevance to the underlying work

  whatsoever, or, if it has some artistic relevance, unless it explicitly misleads as to the source or the

  content of the work.’” Id. at 1278 (quoting ESS Entm’t 2000, Inc. v. Rock Star Videos, Inc., 547

  F.3d 1099 (9th Cir. 2008)). Numerous courts in this Circuit have dismissed trademark claims on

  a 12(b)(6) motion because for failing the Rogers test. See, e.g., Vallejo v. Narcos Prods., LLC,

  No. 1:18-CV-23462-KMM, 2019 WL 5884513, at *4 (S.D. Fla. May 24, 2019) (dismissing

  trademark claim of former mistress of Pablo Escobar on ground that fictionalized depiction of her

  in television show Narcos was permissible under the Rogers test); Valencia v. Universal City

  Studios LLC, No. 1:14-CV-00528-RWS, 2014 WL 7240526, at *8 (N.D. Ga. Dec. 18, 2014); Louis

  Vuitton Malletier S.A. v. Warner Bros. Entm’t Inc., 868 F. Supp. 2d 172, 181 (S.D.N.Y. 2012).

         B.      Messiah Is an Expressive Work Protected By the First Amendment.

         A narrative, fictional television show like Messiah is a form of expressive speech protected

  by the First Amendment. See Vallejo, 2019 WL 5884513, at *4 (applying Rogers test to Netflix

  television series Narcos); Valencia, 2014 WL 7240526, at *1 (applying Rogers test to the film

  Honey); Twentieth Century Fox TV v. Empire Distrib., Inc., 875 F.3d 1192, 1197 (9th Cir. 2017)

  (applying Rogers to television series Empire). The fact that a creative work may be produced for

  commercial distribution does not lessen the scope of the First Amendment protection afforded to

  the work. See Univ. of Alabama, 683 F.3d at 1276.



                                                  Page | 11
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 13 of 22



                 1.     The Alleged Use of Plaintiffs’ Logos Meets the Purposefully Low
                        Threshold for “Artistically Relevant”.

         The uses of GEO’s logos at issue are artistically relevant for the scenes in Messiah that

  take place in a fictional immigrant detention center. Likewise, the depiction of the damaged GEO

  Transport bus in a town near the Mexican border visually imparts the toll of the tornado’s

  destruction and the inexplicable sparing of the pastor’s church. “The threshold for ‘artistic

  relevance’ is purposely low and will be satisfied unless the use ‘has no artistic relevance to the

  underlying work whatsoever.’” Louis Vuitton, 868 F. Supp. 2d at 178 (quoting Rogers, 875 F.2d

  at 999). “[I]t is not the role of the Court to determine how meaningful the relationship between a

  trademark and the content of a literary work must be; consistent with Rogers, any connection

  whatsoever is enough.” Dillinger, LLC v. Elec. Arts Inc., No. 09–cv–1236 (JMS)(DKL), 2011 WL

  2457678, at *6 (S.D. Ind. June 16, 2011) (finding the name “Dillinger” in reference to a Tommy

  Gun had an above-zero relevance to a video game that enabled players to act like mafia members).

         Messiah uses numerous real-life logos and trade names to frame the fictionalized story,

  enhance the viewing aesthetics, and accentuate the plot. In episode four alone, the Department of

  Homeland Security, the Central Intelligence Agency, the Department of Justice’s Executive Office

  of Immigration Review, and the American Civil Liberties Union are all depicted as playing roles

  in al-Masih’s deportation proceeding. (See generally, DVD Ex., Disc 5.) The episode is also

  replete with references to contemporary news and social media companies (e.g., Fox News, CNN,

  MSNBC, Facebook) that enhance the viewers’ sense that the action is occurring during the present

  day. (See generally, DVD Ex., Disc 5.)

         Courts have repeatedly held that use of real-life trademarks to enhance the sense of realism

  in a fictional work satisfies the “artistic relevance” prong of the Rogers test. See, e.g., VIRAG,

  S.R.L. v. Sony Computer Entm’t Am. LLC, No. 3:15-CV-01729-LB, 2015 WL 5000102, at *11

  (N.D. Cal. Aug. 21, 2015), aff’d, 699 F. App’x 667 (9th Cir. 2017) (holding on Rule 12(b)(6)

  motion that use of VIRAG® mark on video game race car livery had artistic relevance because it




                                               Page | 12
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 14 of 22



  enhanced the realism of the simulated race); see also Univ. of Alabama, 683 F.3d at 1278-79 (“The

  depiction of the [plaintiff’s football team’s] uniforms in the content of these items

  is artistically relevant to the expressive underlying works because the uniforms’ colors and designs

  are needed for a realistic portrayal of famous scenes from Alabama football history.”).

                 2.      Messiah Does Not Explicitly Mislead as to Its Source or Content.

         Plaintiffs do not allege, nor can they, that Netflix has explicitly mislead any consumer

  about the source or content of Messiah – much less that Netflix has mislead consumers into

  believing that GEO Group or GEO Transport are the producers or sponsors of Messiah. “To be

  ‘explicitly misleading,’ the defendant’s work must make some affirmative statement of the

  plaintiff’s sponsorship or endorsement, beyond the mere use of plaintiff’s name or other

  characteristic.” Fortres Grand Corp. v. Warner Bros. Entm’t Inc., 947 F. Supp. 2d 922, 932 (N.D.

  Ind. 2013), aff’d, 763 F.3d 696 (7th Cir. 2014) (emphasis added) (quoting Dillinger, 2011 WL

  2457678). When the “extent of [defendant’s] use of the [plaintiff’s] trademarks is their mere

  inclusion . . . in the body of the image,” the explicitly misleading prong of the Rogers test is not

  satisfied and the Lanham Act claims must be dismissed. Univ. of Alabama, 683 F.3d at 1279.

         Plaintiffs also do not, nor can they allege, that Netflix marketed Messiah as “endorsed” or

  “sponsored” by GEO Group, or otherwise made an explicit statement that Messiah was affiliated

  in any way with GEO Group. Id. at 1279; cf. Compl. ¶¶ 63-88. To the contrary, Messiah is

  accessible only on Netflix’s streaming platform, shows the Netflix red “N” logo and a title card

  saying “A Netflix Original Series” at the beginning of each episode, and makes no mention of

  GEO Group or GEO Transport in the episodes’ credits. Indeed, the actors who don the GEO Group

  logo on their costume are credited only as “security guards,” not as having any connection to

  Plaintiffs. (DVD Ex., Disc 5, 01:24:29; 01:24:31); see Stewart Surfboards, Inc v. Disney Book

  Grp., LLC, No. CV 10-2982 GAF (SSX), 2011 WL 12877019, at *7 (C.D. Cal. May 11, 2011)

  (dismissing trademark claims for failure to meet the “explicitly misleading” prong of the Rogers




                                                Page | 13
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 15 of 22



  test and noting that the disputed book’s “jacket and spine include the Disney logo, the ‘Disney

  Press’ logo, and the Disney channel logo . . .”).

         Moreover, the context of Netflix’s use of the GEO logo or name makes it implausible that

  a consumer would assume Plaintiffs to be the source of the television series. No reasonable

  consumer would assume that Plaintiffs, who are in the business of operating detention facilities

  and detainee transports, branched out into the production of a fictional thriller television series.

  See E.S.S. Entm’t 2000, Inc., 547 F.3d at 1100-01 (“A reasonable consumer would not think a

  company that owns one strip club in East Los Angeles, which is not well known to the public at

  large, also produces a technologically sophisticated video game like [Grand Theft Auto] San

  Andreas.”).

         Because the minimal, fleeting use of Plaintiffs’ logos is artistically relevant to Messiah and

  Messiah does not explicitly mislead consumers as to the source or content of the work, Plaintiffs’

  federal trademark infringement and false endorsement claims are barred by the First Amendment

  under the Rogers test and fail as a matter of law.

         C.      Plaintiffs’ State Law Trademark and Unfair Competition Claims Fail.

         Plaintiffs’ claims for state law trademark infringement, unfair competition, and violation

  of Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”) are premised on the same

  facts as Plaintiffs’ Lanham Act claims: the use of Plaintiffs’ logos in the episodes three and four.

  (Compl. ¶¶ 90-106.) It is well established that in the Eleventh Circuit, “[c]ourts may use an

  analysis of federal [trademark] infringement claims as a ‘measuring stick’ in evaluating the merits

  of state law claims of unfair competition.” Suntree Techs., Inc. v. Ecosense Int’l, Inc., 693 F.3d

  1338, 1345 (11th Cir. 2012) (quoting Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188,

  1193 n4 (11th Cir. 2001)); see also Natural Answers, Inc. v. SmithKline Beecham Corp., 529 F.3d

  1325, 1332–33 (11th Cir. 2008) (“Since Natural Answers is unable to bring an unfair competition

  claim under the Lanham Act under the theory of either false advertising or trademark infringement,

  it follows that the common law claims based on unfair competition and trademark infringement



                                                 Page | 14
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 16 of 22



  must fail as well.”) (citation omitted).

         This principle remains true when Lanham Act claims are disposed of by the Rogers test,

  instead of other Lanham Act defenses such as lack of a valid trademark or lack of customer

  confusion. See Vallejo, 2019 WL 5884513, at *5 (dismissing trademark claim against television

  program Narcos based on Rogers test and thus “for the same reasons Plaintiff fails to state a claim

  under the Lanham Act, Plaintiff fails to state [unfair competition] claim under Florida State law.”);

  Medina v. Dash Films, Inc., No. 15-CV-2551 (KBF), 2016 WL 3906714, at *4 (S.D.N.Y. July 14,

  2016) (“[T]he same First Amendment considerations that limit a cause of action under the Lanham

  Act apply also to a cause of action under New York law.”) (citation & quotations omitted);

  Novalogic, Inc. v. Activision Blizzard, 41 F. Supp. 3d 885, 904 (C.D. Cal. 2013).

         The First Amendment protects Netflix with equal force against Plaintiffs’ federal Lanham

  Act claims and Plaintiffs’ overlapping state law trademark, unfair competition, and FDUTPA

  claims. Counts Four, Five, and Six of Plaintiffs’ Complaint should therefore be dismissed.

  II.    PLAINTIFFS’ DEFAMATION CLAIMS FAIL AS A MATTER OF LAW.

         Although Plaintiffs engage in group pleading, improperly lumping GEO Group and GEO

  Transport together with single defined term to allege that “GEO” has been defamed, each

  Plaintiff’s defamation claim must be analyzed separately. Separating GEO Group’s and GEO

  Transport’s claims exposes the frivolity of each.

         Under Florida law, a claim for defamation must allege: (1) publication; (2) falsity; (3) that

  the publisher acted with knowledge or reckless disregard as to the falsity on a matter concerning a

  public official, or at least negligently on a matter concerning a private person; (4) actual damages;

  (5) that the statement is defamatory and (6) that the statement is “of and concerning” the plaintiff.

  Carroll v. TheStreet.com, Inc., No. 11-CV-81173, 2012 WL 13134547, at *3 (S.D. Fla. May 25,

  2012) (internal citations omitted); see also Jews For Jesus, Inc. v. Rapp, 997 So.2d 1098, 1105

  (Fla. 2008); Thomas v. Jacksonville Television, Inc., 699 So.2d 800, 804 (Fla. 1st DCA 1997).


                                                Page | 15
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 17 of 22



  When a plaintiff alleges defamation on the basis of a television program, the Court should review

  the entire episode to place the allegedly defamatory statement in its proper context. See Spilfogel

  v. Fox Broad. Co., No. 09-CV-80813, 2010 WL 11504189, at *4 (S.D. Fla. May 4,

  2010), aff’d, 433 F. App’x 724 (11th Cir. 2011) (finding “after viewing the episode in its totality,”

  that inclusion of plaintiff in COPS reality television show could not have defamatory effect);

  Parekh v. CBS Corp., No. 19-11794, 2020 WL 3400679, at *3 (11th Cir. June 19, 2020)

  (evaluating allegedly defamatory statement in television news program regarding plaintiff “in the

  context of the publication”) (citation & quotations omitted); Byrd v. Hustler Magazine, Inc., 433

  So.2d 593, 595 (Fla. 4th DCA 1983) (“Articles are to be considered with their illustrations; pictures

  are to be viewed with their captions; stories are to be read with their headlines.”) (citation omitted).

         A.      There Is No Statement Susceptible to a Defamatory Interpretation
                 Regarding GEO Transport In the Two Seconds Its Name Appears.

         Whether a statement “is susceptible to defamatory interpretation [is a question] of law for

  the court,” and can be determined at the motion to dismiss stage. Turner v. Wells, 879 F.3d 1254,

  1262–63 (11th Cir. 2018) (citation omitted); Parekh, 2020 WL 3400679, at *3 (affirming dismissal

  on ground that statement was not defamatory); Keller v. Miami Herald Publ’g Co., 778 F.2d 711,

  714–15 (11th Cir. 1985) (whether statement is reasonably capable of defamatory interpretation “is

  to be made by the trial judge in the first instance”).

         Geo Transport fails to allege how it was defamed. GEO Transport is never mentioned by

  name in Messiah. No character makes any statement about GEO Transport. Instead, GEO

  Transport’s logo is visible once, in passing, for at most two seconds in episode three as part of a

  montage of images showcasing the damage inflicted by a fictitious tornado. (DVD Ex., Disc 5,

  11:17-11:19.) The two-second shot of a bus bearing the GEO Transport name is preceded by

  numerous other shots of the devastation, including the buildings and vehicles (including a yellow




                                                  Page | 16
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 18 of 22



  school bus), destroyed by the tornado. (See generally DVD Ex., Disc 5.) The only structure in

  the entire town not destroyed by the tornado is the church at the center of the story.

         Moreover, this scene (and episode) occurs before the protagonist is detained and before the

  detention center is even introduced. Even if some viewers were to see or appreciate the GEO

  Transport bus and logo during the fleeting moment they appear on screen amidst the total

  devastation of the town, it would be untethered GEO Transport’s transportation products or

  services. There is thus no conceivable “statement” about GEO Transport that is susceptible to a

  defamatory interpretation in episode three, which primarily concerns a pastor and church that

  appear to be “saved” from their spiritual and actual destruction by al-Masih.

         The only “statement” that could possibly be conveyed through this fleeting image is that

  GEO Transport’s buses (like the yellow school bus, other vehicles, and other objects) may not be

  tornado-proof. Any such statement does not subject GEO Transport to “hatred, distrust, [or]

  ridicule.”9 (Compl. ¶ 52.) “Florida law requires as part of a successful libel suit that the statement

  at issue be reasonably capable of a defamatory interpretation . . . .” Keller 778 F.2d at 714. When

  considered in the context of the full episode, as Florida law requires, there is no defamatory

  statement conveyed about GEO Transport in the sole image of GEO Transport in Messiah. GEO

  Transport’s defamation claim must therefore be dismissed.

         B.      There Is No Statement “Of And Concerning” GEO Group.

          Geo Group’s allegation that Netflix made defamatory statements about GEO Group’s

  treatment of immigrants in the fictional detention facility “[t]hrough the scenes of the facility

  bearing GEO’s name and trademarks . . .” (Compl. ¶ 36), is belied by an actual review of episode



  9
    Should Plaintiffs take the position that the shot of a GEO-marked car in the parking lot of the
  detention facility is a display of the GEO Transport (as opposed to the GEO Group) logo, there is
  still no statement susceptible to defamatory interpretation. The seven-second scene merely
  conveys how al-Masih is transported from the local sheriff’s office to an immigration detention
  facility via a (different) van that is prominently marked with the Department of Homeland Security
  logo. There is nothing defamatory about a car bearing the GEO Transport logo outside of an
  immigration detention facility; the exact type of facility that GEO Transport regularly services.


                                                 Page | 17
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 19 of 22



  four. The majority of the scenes that take place in the detention facility concern either al-Masih’s

  interrogation by the CIA agent (who is not wearing a uniform bearing the GEO name or logo) or

  camera pans of al-Masih sitting quietly alone (where, again, no GEO logo visible). Of the four

  shots that include a GEO Group logo buried in the background, two do not even depict how

  detainees are housed at a detention center. The other two camera shots include both images of

  detained immigrants and the (barely perceptible) GEO Group logo, but make no suggestion or

  statement that the GEO Group, rather than the federal government, is responsible for the conditions

  in which the immigrants are housed.10

         The “of and concerning” prong of defamation requires that the allegedly defamatory

  statement clearly be directed at the plaintiff. Merely mentioning the plaintiff cannot sustain a

  prima facie cause of action. See Thomas v. Jacksonville TV, Inc., 699 So.2d 800, 805 (Fla. 1st

  DCA 1997) (upholding pre-discovery dismissal of complaint with prejudice because plaintiffs

  failed to allege that defamatory statement was “of and concerning” particular plaintiffs). In Jones

  v. Community Newspapers, Inc., for example, a newspaper ran a story about two brothers that were

  indicted for distribution of cocaine. No. 3:05CV240 J16MMH, 2006 WL 2507610, at *1 (M.D.

  Fla. Aug. 29, 2006), aff’d, 223 F. App’x 884 (11th Cir. 2007). The story stated that “the Jones

  brothers also own Jones Trucking on State Road 17 in Palatka.” The wife of one of the Jones

  brothers, and the sole owner of Jones Trucking, sued for defamation, alleging that she was defamed

  by the statement in the news story that implied her business was involved in the cocaine

  distribution. Id. at *1. After evaluating the allegedly defamatory sentence in the context of the

  entire news story, the district court held that the article was not “of and concerning” Jones Trucking.

  Id. at *3. The district court found it relevant that the “newspaper article in question only referred


  10
    Similarly, to the extent that GEO Group bases its defamation claim on a sign in the background
  of one scene that says “Parking for DHS and GEO” and bears the Department of Homeland
  Security’s logo, not GEO’s logo, that sign only further reinforces that it is the federal government,
  not GEO, in control of the detention center. Moreover, the cropped, zoomed-in image included in
  the Complaint is misleading (Compl. ¶ 33); the actual shot focuses on characters standing outside
  the detention center, and the sign is only barely visible in the background.


                                                 Page | 18
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 20 of 22



  to Jones Trucking in one sentence” of a twenty-one paragraph article, and that the article focused

  on the arrest and indictment of the cocaine distributors. Id. Further, “[t]here was no inference that

  the business, Jones Trucking, was involved in illegal drug trafficking or acted as a ‘front’ for such

  business.” Id.

         Similarly, in McIver v. Tallahassee Democrat, Inc., both an individual (Mr. McIver) and a

  corporation (Southeastern Realty) sued for defamation concerning a newspaper story that reported

  McIver had tried to bribe a city official. 489 So.2d 793, 794 (Fla. 1st DCA 1986). The sole mention

  of Southeastern Realty in the article was in a sentence that identified McIver as the president of

  Southeastern Realty. Id. The court held that “the entire substance of the publication about the

  alleged incident was the presumed unlawful action by the individual McIver,” and consequently

  that there was no defamatory statement “of and concerning” Southeastern Realty. Id.

         As in these cases, it is readily apparent that GEO Group cannot fulfill the “of and

  concerning” prong of a prima facie defamation claim. The al-Masih character is initially detained

  in a facility with the sign “Sheriff’s Office” by the Will Mathers character who identifies himself

  as a member of the Department of Homeland Security “Joint Terrorism Task Force.” (DVD Ex.,

  Disc 5, 25:32-25:44.) At the beginning of episode four, al-Masih is being transported to a detention

  facility in a van prominently displaying the Department of Homeland Security logo (not the GEO

  Group’s logo). The Eva Geller character who interrogates al-Masih at the facility is repeatedly

  identified as a CIA officer. Before and during the courtroom scenes, other law enforcement

  agencies are depicted as responsible for al-Masih’s detainment and prosecution, including the San

  Antonio police department, a Department of Justice attorney, and an Executive Office of

  Immigration Review Judge. (See generally DVD Ex., Disc 5.) No character ever mentions the

  GEO Group by name or references any private contractor as being responsible for the detention

  facility where al-Masih is held.

         The average viewer would not perceive al-Masih or any of the other detained immigrants

  as being detained by GEO Group, but rather as being detained by the federal government (by the



                                                Page | 19
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 21 of 22



  expressly named Central Intelligence Agency, the Department of Homeland Security, and the

  Department of Justice’s Executive Office of Immigration Review). There are no defamatory

  statements “of and concerning” GEO Group,11 see Carroll, 2012 WL 13134547, at *3 (quoting

  Thomas, 699 So.2d at 804, and Geo Group’s defamation claim must therefore be dismissed.

                                           CONCLUSION

         For the foregoing reasons, Netflix respectfully requests that this Court enter an order

  dismissing Plaintiffs’ complaint in its entirety, with prejudice, and provide such other and further

  relief as the Court deems just and proper.

                                    REQUEST FOR HEARING

         Pursuant to Local Rule 7.1(b)(2), Netflix respectfully requests oral argument on its

  dismissal motion. Oral argument would be of assistance to the Court due to the multiplicity of

  Plaintiffs’ overlapping claims to be decided upon the dismissal motion and assist the Court in

  specifically identifying the audio-visual components at issue.       Netflix anticipates that oral

  argument will necessitate thirty (30) minutes.




  11
     In the event that the GEO Group’s defamation claim were to survive Netflix’s motion to dismiss,
  discovery will show that there was no malicious intent behind Netflix’s decision to use a variety
  of real-life names and logos to establish a sense of time and place in Messiah. Further, although
  Netflix’s motion to dismiss is not premised on truthfulness, discovery will show that the reality of
  conditions in GEO’s facilities – including those described in the Inspector General’s Report – is
  starkly different from the glossy, country club-like images (all conspicuously without people in
  them) splashed throughout its Complaint.


                                                Page | 20
Case 9:20-cv-80847-RS Document 27 Entered on FLSD Docket 08/03/2020 Page 22 of 22



  Dated: August 3, 2020

                                                PRYOR CASHMAN LLP
                                                Attorneys for Netflix, Inc.
                                                Ilene S. Farkas (admitted pro hac vice)
                                                James G. Sammataro
                                                Michael B. Adelman (admitted pro hac vice)
                                                201 South Biscayne Boulevard, Suite 2700
                                                Miami, Florida 33131
                                                Telephone: (786) 582-3011
                                                Facsimile: (786) 582-3004

                                                s/ James G. Sammataro
                                                Florida Bar No. 520292




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 3, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using the CM/ECF system, which will send Notices of

  Electronic Filing to all counsel of record.



                                                            s/ James G. Sammataro
                                                            James G. Sammataro




                                                Page | 21
